DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“image processing unit”, “first driving unit”, “second driving unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the plurality of first resolution depth maps".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 depends on claim 12 and therefore is rejected.
Claim 15 recites the limitation "the SR technique".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16 and 17 depend on claim 15 and therefore are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumiki  et al. (U.S. Pub. No. 20090160956).
	Regarding claim 9, Yumiki discloses:
An image processing method of a camera device, comprising the steps of:
shifting an optical path of an input light signal that is reflected from the object and condensed by a lens unit to reach an image sensor (moving the blur correction lens group 22 within a plane perpendicular to the optical axis according to the amount of shake detected by the shake detector 21 and image blur produced by shake of the camera system 1 can be optically corrected on the interchangeable lens 2 side, par. 137 and 140, and focus detection and drive of the focus lens group 24 is repeated to reduce a defocus amount, par. 147); and
wherein the step of shifting comprises the steps of:
repeatedly shifting the optical path of the input light signal according to a predetermined rule (focus detection and drive of the focus lens group 24 is repeated to reduce a defocus amount, par. 147); and

Yumiki is silent with regards to outputting an output light signal to irradiate an object and extracting a depth information of the object using at least one of a time difference and a phase difference between the output light signal and the input light signal received by the image sensor.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a time of flight system including a light illuminator that transmits infrared light that is received by a imager where a time difference between emission and reception is calculated in order to obtain a subject distance/depth from a camera.  This is advantageous in that time of flight systems can be used in dark conditions to obtain a subject distance for focusing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include outputting an output light signal to irradiate an object and extracting a depth information of the object using at least one of a time difference and a phase difference between the output light signal and the input light signal received by the image sensor.
Regarding claim 10, Yumiki further discloses:
predetermined control information includes control information for OIS (Optical Image Stabilization) extracted from at least one of motion .

Allowable Subject Matter
Claims 1-8, 11, 14, and 18-20 are allowed.
	Regarding claim 1, no prior art could be located that teaches or fairly suggests wherein the lens unit comprises: an IR (InfraRed) filter; a plurality of solid lenses disposed on the IR filter; and a variable lens disposed on the plurality of solid lenses, or disposed between the plurality of solid lenses, wherein the camera device further comprises: a first driving unit that controls shifting of the IR filter or the image sensor; and a second driving unit that controls a shape of the variable lens, wherein an optical path of the input light signal is repeatedly shifted according to a predetermined rule by one of the first driving unit and the second driving unit, and wherein the optical path of the input light signal is shifted according to predetermined control information by the other one of the first driving unit and the second driving unit, in combination with the rest of the limitations of the claim.
	Claims 2-8, 11, 14, and 18-20.
	Claims 12, 13, and 15-17 would be allowable as dependent on claim 1 if the claims were amended to overcome the 35 USC 112 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20190230288 – directed to optical image stabilization and focus control by both driving a lens and shifting an image sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697